DETAILED ACTION 
This action is in response to Amendment/RCE filed on February 05, 2016 and entered with an RCE. 
Claims 17, 18, 24, 25, 31 and 32 have been amended. Currently, claims 17-37 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered. 
Response to Arguments

4.	Applicant's arguments directed to 35 USC § 103 rejection (e.g. on pages 7-8) with regards to independent claims (e.g. claims 17, 24 and 31) have been fully considered, but they are not fully persuasive. The Examiner respectfully disagrees with the Applicant’s arguments. The Applicants’ argues that Ulrich in view of Halt do not teach or suggest “transmitting a search key and one or more file extents to the application on the target device over the network, wherein the one or more file extents are associated with one or more sectors of the storage device coupled to the target device, wherein in response to receipt of the search key and the file extents, the application on the target device searches the coupled storage device for the search key received over the network only at the sectors of the storage device associated with the received file extents without opening the file in a native application associated with the file”. The Examiner respectfully disagrees with the applicant’s arguments for several reasons. The limitations ‘native’ is not recited in the amended claims. Ulrich in view of Halt teaches the amended claim recited limitations. Ulrich teaches distributed file system (e.g. network computer investigation system) including a client device and a plurality of target devices coupled to the client device. A client computer and a first file server and a second file server (e.g. target devices coupled to the client device (abstract, [0038], [0194], [0272]). Ulrich teaches the blocks of data are to be searched are defined by extents (e.g. ranges of data). Wherein the file storage information (e.g. one or more file extents are associated with one or more sectors of the storage device coupled to the target device) are received by the server during client requests (e.g. streaming by the client device) received and processed by the server ([0431], [0440]), which reads the claim recited limitations of  “transmitting a search… key and one or more file extents to the application on the target device over the network, wherein the one or more file extents are associated with one or more sectors of the storage device coupled to the target device and the one or more sectors are at least a portion of sectors comprising a file, wherein in response to receipt of the search…and the file extents, the application on the target device searches the coupled storage device for the search ….received over the network only at the sectors of the storage device associated with the received file extents without opening the file comprising the one or more sectors in an application associated with the file”. Ulrich teaches the claimed invention, but does not explicitly teach the limitations of “search key or the search key”. Although, Ulrich teaches data access search request on [0551]. However, in the same field of endeavor, Holt teaches the limitations of “search key or the search key” (see column 6, 17-29, search using keyword). Therefore, the combined references teach the amended claim recited limitations. Applicant’s fails to consider each of the paragraphs on Ulrich and Halt references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record (e.g. see final rejection mailed on 10/27/21, pages 10-11). Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record.
Claim Rejection - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 17-37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 17, 24 and 31 recited the limitations of “adapted for display” and “allowing the device”. The terms “adapted” and “allowing” is merely intended use, which does not further limit the claimed invention and does not distinguish from the prior art of record. 
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims. 

Claim Rejections- 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	Claims 17, 19-22, 24, 27-29, 31 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ulrich et al. (US 2002/0178162 A1), hereinafter Ulrich in view of Holt et al. (US 6,601,061 B1), hereinafter Holt.
As to claim 17, Ulrich teaches a system for remotely conducting computer investigations of a storage device at a target device, comprising: a device coupled to a target device over a network, the target device coupled to a storage device and having an application executing thereon; and a non-transitory computer readable storage medium comprising instructions for: transmitting a search….and one or more file extents to the application on the target device over the network (see [0038], client computer stored file to the first file server, a second file stored in a second file server, abstract, [0025], [0033], [0194], [0215]; Also see response to arguments to section above);
wherein the one or more file extents are associated with one or more sectors of the storage device coupled to the target device and the one or more sectors are at least a portion of sectors comprising a file, wherein in response to receipt of the search…and the file extents, the application on the target device searches the coupled storage device for the search…received over the network only at the sectors of the storage device associated with the received file extents without opening the file comprising the one or more sectors in an application associated with the file (see [0038], client computer stored file to the first file server, a second file stored in a second file server, abstract, [0025], [0033], [0215], [0272], [0431], [0444], [0534]), 
and generates a search result, the search results identifying at least one file extent on the storage device associated with a hit for the search…; receiving the search result over the network from the target device, the search result adapted for display by the device, and allowing the device to: determine a sector of the one or more sectors to obtain from the target device based on the search result; and send a command to the application at the target device to retrieve the sector  (see [0121], [0431], wherein the clocks of data are to be searched are define by extents, [0440], wherein the file storage information are received by the server, [0551], clients to lookup process which is generate search result, [0431], received, processed by the servers which has interface and display units, [0152], fig. 2, [0611]; Also see response to arguments section above).
Ulrich teaches the claimed invention, but does not explicitly teach the limitations of “search key or the search key”. Although, Ulrich teaches data access search request on [0551]. However, in the same field of endeavor, Holt teaches the limitations of “search key or the search key” (see column 6, 17-29, search using keyword). 
	Ulrich and Holt both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching, categorizing, indexing, storing filed on storage devices such as either on client device or remotely accesses target device in a network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holt’s teaching to Ulrich's system for reliably indexing and retrieving data from extent search sources, hence a search term provide a popular, retrieve relevant and comprehensive search results. The indexing webpages execute a search across multiple search engines and provide an option for collating results (see Holt, column 2, lines 20-37).
As for claim 24, 
		The limitations therein have substantially the same scope as claim 17 because claim 24 is a method claim for implementing the steps as recited in claim 17. Therefore, claim 24 is rejected for at least the same reasons as claim 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holt’s teaching to Ulrich's system for reliably indexing and retrieving data from extent search sources, hence a search term provide a popular, retrieve relevant and comprehensive search results. The indexing webpages execute a search across multiple search engines and provide an option for collating results (see Holt, column 2, lines 20-37).
As for claim 31, 
		The limitations therein have substantially the same scope as claim 17 because claim 31 is a non-transitory computer-readable medium claim for implementing the steps as recited in claim 17. Therefore, claim 31 is rejected for at least the same reasons as claim 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holt’s teaching to Ulrich's system for reliably indexing and retrieving data from extent search sources, hence a search term provide a popular, retrieve relevant and comprehensive search results. The indexing webpages execute a search across multiple search engines and provide an option for collating results (see Holt, column 2, lines 20-37).
As to claim 18, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the file extents are included in an command for the application on the target device (see Ulrich, [0431]).
As to claim 19, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the command is a read command for sector O of the storage device (see Ulrich, [0434]).

As to claim 20, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the file extents are an identification of one or more files (see Ulrich, Fig. 4).

As to claim 21, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the search result specifies a location within the at least one file extent associated with the hit for the search key (see Ulrich, [0543]; Also see Halt, column 7, lines 17-21).
As to claim 22, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the search key is a keyword or a digital fingerprint (see Ulrich, [0201]-[0204]; Also see Holt, column 5, lines 53-56).
Claims 25-29 and 32-36 correspond in scope to claims 18-22, and are similarly rejected.

10.	Claims 23, 30 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ulrich (US 2002/0178162 A1) and Holt (US 6,601,061 B1) and further in view of Gosling et al. (US 5,928,323 A), hereinafter Gosling.
As for claim 23, Ulrich and Holt teaches the claimed invention including the limitation of wherein the application (see Ulrich, [0431]). Ulrich and Holt do not explicitly teach the limitations of “a servelet”. In the same field of endeavor, Gosling teaches the limitations of “a servelet” (see column 6, lines 22-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gosling to Ulrich’s system (as modified by Halt). Ordinary skilled artisans have been motivated to do so, as suggested by Gosling, (column 1, lines 52-58, to provide a web server which dynamically generates information in response to a client computer request, but which does not incur a process start-up expense while generating the dynamic information. Thus provide an object oriented web server environment that is flexible and extendible (see Gosling, column 1, lines 52-57).    
Claims 30 and 37 correspond in scope to claim 23, and are similarly rejected.

Prior Arts
11.	US 6,792,545 B2 teach secure communication using keyword search or search key, avoid creating temporary files.
		US 2004/0260733 A1 teaches allowing user to transfer data via network. A forensic device allows the user to interrogate the target computing device to acquire the computer evidence without seizing or otherwise "shutting down" the target device.
		Future Technologies From Trends in Computer Forensic Science; IEEE 1998, teaches: Defining computer forensics. Files are typically erased by altering the file information recorded in the directory. A next consecutive sector is the candidate examined. 
		Additional prior arts: US 5,49,1750, US 5,928,323, US 6,012098, US 6,601061, US 6424385, US 6112010, US 6601061, US 5832526, US 6292795, US 6915307, US 6292880, US 6289358, US 6209003, US 6112181, US 5832526, each of the references are state of the art at the time of the claimed invention.
Conclusion
12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hossain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154      
2/24/22